Citation Nr: 1214419	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 2005, for the grant of service connection for PTSD.

2.  Entitlement to an initial disability rating greater than 50 percent for service- connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  He served in Vietnam and received the Army Commendation Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, that, in pertinent part, granted service connection for PTSD, effective July 29, 2005.  The Veteran disagreed with the assigned initial 50 percent disability rating, as well as the effective date of service connection for the PTSD.

In his May 2008 Appeal to Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a hearing before a Veterans Law Judge travelling to the RO.  However, in October 2009, the Veteran withdrew his request for a hearing.

In June 2008, the Veteran initiated a claim for entitlement to a TDIU.  This claim was denied by the RO in a rating decision dated in October 2008.  However, the Veteran has continued to assert that he is not able to work because of his service-connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue of entitlement to a TDIU remains in appellate status as a component of the claim for a higher initial disability rating for PTSD.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an increased disability rating for the PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1994 Board decision, the Veteran was denied entitlement to service connection for PTSD; that decision was final when issued.

2.  A petition to reopen the claim for service connection for PTSD was received on July 29, 2005, and there is no evidence of an unadjudicated formal or informal claim for entitlement to service connection for PTSD prior to this date. 


CONCLUSION OF LAW

The criteria for an effective date earlier than July 29, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.151(a), 3.400, 20.200, 20.201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified post-service VA treatment records and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Earlier effective date for the grant of service connection for PTSD

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

A decision of the Board is final when issued, unless reconsideration is ordered.  38 C.F.R. § 20.1100 (2011); see Hayslip v. Principi, 364 F.3d 1321, 13326 (2004).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  

The effective date of a grant of service connection based on receipt of new and material evidence after a final disallowance will be the date of the reopened claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2011).

The Court has held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  

In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Board denied the Veteran's claim for service connection for PTSD in a September 1994 decision.  The September 1994 Board decision that was final as of the date of mailing stamped on the decision.  38 C.F.R. § 20.1100.  The date stamped on the Board decision is September 21, 1994.  

The Veteran filed a petition to reopen the claim for service connection for PTSD in a letter received by the RO on July 29, 2005.  The record contains no evidence received between September 21, 1994 and July 21, 2005.

The Veteran contends that he is entitled to an earlier effective date for service connection because he has been disabled from PTSD since 1970.  Even if true; however, the law and regulations would not permit an effective date earlier than the date of the petition to reopen after the final Board decision.

The current effective date of the grant of service connection for PTSD is July 29, 2005; the date the Veteran's petition to reopen the claim for service connection for PTSD was received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

There is no legal basis to grant an effective date earlier than July 29, 2005, for service connection for PTSD.  As there is no legal entitlement to an earlier effective date, the appeal is denied.  Shields v. Brown, 8 Vet. App. 346, 351-2 (1995). 


ORDER

An effective date earlier than July 29, 2005, for the grant of service connection for PTSD is denied.

REMAND

In a March 2012 Written Brief Presentation, the Veteran's representative argued that the most recent (September 2008) VA PTSD examination of the Veteran was inadequate for rating purposes because it failed to address certain aspects of the rating criteria which needed to be met in order to warrant a higher disability rating.

The Veteran's most recent VA examination was in January 2009.  The examiner found that the Veteran's disability from PTSD was mild and that most of his disability arose from alcohol dependence.  Compensation is potentially payable for alcohol dependence that is a due to PTSD; the examiner did not provide an opinion as to whether the Veteran's alcohol dependence was related to the service connected PTSD.  See Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).

The examiner indicated that he could not provide an opinion as to whether the Veteran's alcohol dependence was related to PTSD without resorting to "mere speculation."  The examiner did not provide reasons for this inability to provide an opinion.

A statement to the effect that an opinion cannot be rendered without resort to speculation is inadequate unless the examiner explains why it is not possible to render an opinion, and clarifies whether the inability is due to the limits of scientific or medical knowledge or whether additional evidence would permit the decision to be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative,). 

The VA examiner provided a global assessment of function attributable to alcohol dependence and PTSD that was indicative of an inability to work.  The question of entitlement to a TDIU is inextricably intertwined with a determination as to whether the alcohol dependence is related to PTSD.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his PTSD.  The claims file, a copy of this remand, and any pertinent records in Virtual VA should be made available to, and reviewed by, the examiner.

The examiner should discuss the effect of the Veteran's PTSD on his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The examiner should provide an opinion as to whether the Veteran's alcohol dependence is as likely as not due to PTSD (e.g. the alcohol abuse was an attempt to self medicate) or PTSD aggravated the alcohol abuse (i.e. made it worse).  If it aggravated the alcohol abuse, the examiner should estimate the degree of such aggravation.

If the examiner is unable to provide this opinion without resort to speculation, the examiner must provide reasons why this is so, and explain whether the opinion could not be rendered because the limits of medical knowledge; or because additional information was needed.  

The examiner should state what, if any, additional information is needed in order to offer an opinion.

The examiner should also provide an opinion as to whether the service-connected PTSD and any associated disability has rendered him unable to secure or follow a substantially gainful employment consistent with his education and work experience. 

The examiner is advised that the Veteran is competent to report his symptoms and their history, and that his reports must be considered in formulating any opinions. 

2.  The agency of original jurisdiction (AOJ) should review the claims file and ensure that the examination contains all information sought in this remand.  If further action is required, it should be undertaken.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


